Citation Nr: 0920048	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-35 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1966 to January 
1972. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In a March 2003 rating decision, the RO granted the Veteran's 
claims for diabetes mellitus and hypertension associated with 
diabetes mellitus.  He has not since appealed either the 
initial rating or effective date assigned for those 
conditions.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 
(Fed. Cir. 1997) (the Veteran must separately appeal these 
downstream issues).  As such, those claims are not currently 
before the Board.


FINDINGS OF FACT

1.  The Veteran currently suffers from bilateral hearing loss 
and tinnitus.

2.  The Veteran's bilateral hearing loss and tinnitus are not 
related to, or aggravated by, the Veteran's active service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 
1111, 1112(a), 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 
3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist the Veteran

Review of the claims folder reveals limited compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of a VCAA letter from the RO to the Veteran dated in July 
2005.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him 
about the information and evidence not of record that was 
necessary to substantiate his service connection claims; (2) 
informing him about the information and evidence that the VA 
would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that for claims pending before the VA on, or 
filed after, May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the 4th element requirement of 
notification to a claimant that he may submit any evidence in 
his possession that might pertain to the claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Here, the presence or absence 
of notice of this element is of no consequence as it is no 
longer required by law.  

Further, the Board acknowledges the RO did not provide pre-
decisional VCAA notice that a disability rating and an 
effective date will be assigned if service connection is 
granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Regardless, since both of the Veteran's 
claims for service connection are being denied, no disability 
rating or effective date will be assigned, so not providing 
additional notice concerning these downstream elements of the 
claims is moot and, therefore harmless error.  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regards to the timing of his VCAA notice, the Board 
observes that the RO issued all required VCAA notice prior to 
the rating decision on appeal.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 
Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claims.  See 
38 U.S.C.A. § 5103A.  The RO has secured service treatment 
records (STRs), VA treatment records, and a VA medical 
examination.  The Veteran has submitted personal statements.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.

Furthermore, the Veteran has indicated that he was provided a 
hearing test during his time aboard the USS Springfield where 
he was found to have suffered hearing loss.  See the 
Veteran's notice of disagreement (NOD) dated in April 2006.  
However, there is no evidence of such a diagnosis in the 
Veteran's STRs.  The Board notes that the VA has a heightened 
duty to assist a claimant in developing his claims when the 
Veteran's STRs are not available for any reason, including if 
they were destroyed in the fire at the National Personnel 
Records Center (NPRC) in the early 1970s.  This duty includes 
the search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  A 
review of the Veteran's claims folder shows that the STRs 
contains records covering the period from June 1963 to 
December 1971, as well as records of his enlistment and 
discharge examinations.  Given the presence of these 
documents in the Veteran's case file, there is insufficient 
evidence of any outstanding missing STRs at this time.  In 
this case, the Board concludes that the RO has secured the 
Veteran's complete STRs.  Therefore, there is no heightened 
duty towards the Veteran regarding missing records.  

The Board finds that an additional VA medical opinion as to 
etiology is not required at this time.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The standards which 
require an examination as explained by the United States 
Court of Appeals for Veterans Claims (Court) in McLendon are 
not met in this case.  Under McLendon v. Nicholson, 20 Vet. 
App. 79, 82 (2006), in a disability compensation (service 
connection) claim, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  There is evidence 
that the Veteran currently suffers from both hearing loss and 
tinnitus.  However, the evidence of record does not 
demonstrate that either the Veteran's bilateral hearing loss, 
or tinnitus, occurred in service or within any presumption 
period.  Further, there is no competent evidence to show that 
either the Veteran's bilateral hearing loss or tinnitus is 
linked to service, nor is there credible evidence of 
continuity of symptomatology of any of these disorders during 
or since service.  As service and post-service medical 
records provide no basis to grant the claims, in fact the 
records provide evidence against the Veteran's claims, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.  Thus, the Board is satisfied that the duty 
to assist the Veteran has been met.  38 U.S.C.A. § 5103A.  





Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Some diseases on the other hand are chronic, per se, such as 
sensorineural hearing loss, and therefore will be presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  Even this 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, an October 2005 VA audiology examination revealed the 
following bilateral hearing loss according to the 
requirements of 38 C.F.R. § 3.385:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
50
55
80
LEFT
25
30
45
55
65

With three individual frequencies above 40 decibels for both 
the right and left ears, the Board observes that the Veteran 
currently shows bilateral hearing loss.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran contends that his 
hearing loss was caused by his acoustic trauma in service 
caused by duties working as an engineman in the engine room 
on several different Navy vessels.  See the Veteran's claim 
of June 2005, notice of disagreement of April 2006, Informal 
Brief Of Appellant In Appealed Case dated in December 2006, 
and his VA medical examination of October 2005.  The 
Veteran's lay contentions regarding this injury are afforded 
the combat presumption which is supported by his receiving 
the Combat Action Ribbon, the Vietnam Service Medal, the Navy 
Unit Commendation, and the Presidential Unit citation, as 
well as a letter of citation from the Secretary of the Navy.  
See the Veteran's DD Form 214.  Given the combat presumption 
granted to the Veteran in these circumstances, the Veteran is 
competent to testify to his experience of acoustic trauma.  
See 38 U.S.C.A. § 1154(b); Dalton v. Nicholson, 21 Vet. App. 
23, 36-37 (2007).  Furthermore, the Veteran's contentions are 
consistent with the "circumstances" of the Veteran's 
service work in the engine room of several different Navy 
vessels.  38 U.S.C.A. § 1154(b).  Therefore, the Board 
concedes that the Veteran suffered acoustic trauma in an in-
service incident.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current hearing loss to his active 
service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
After reviewing the Veteran's case file and history, the 
October 2005 VA medical examiner noted that he could not find 
a relationship between the Veteran's service and bilateral 
hearing loss "without resorting to mere speculation."  
Absent evidence of a connection between his service and the 
Veteran's bilateral hearing loss, service connection for 
hearing loss is not warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
In his statements to the VA medical examiner in October 2005, 
the Veteran asserted that he began suffering from hearing 
loss in 1966, during his period of military service.  The 
Veteran is competent to testify to experiencing hearing loss 
symptoms during service.  See Layno, 6 Vet. App. at 469; see 
also 38 C.F.R. § 3.159(a)(2).  The Veteran has also stated 
that he was diagnosed with hearing loss at a hearing test at 
the USS Springfield and at his separation examination.  See 
the Veteran's NOD dated in May 2006 and claim dated in June 
2005, respectively.  However, there is no record of either of 
these diagnoses in the Veteran's STRs.  In addition, the 
Veteran specifically denied experiencing hearing loss on two 
occasions after leaving active service.  See the Veteran's 
medical history reports dated in July 1973 and May 1974.  
Furthermore, the Veteran's extensive VA medical treatment 
record is negative for any complaints of hearing loss until a 
VA medical examination of October 2005.  In such cases, the 
Board is within its province to weigh the Veteran's testimony 
and to make a credibility determination as to whether the 
evidence supports a finding of in-service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
The Federal Circuit Court has held that an extensive lapse of 
time between the alleged events in service and the initial 
manifestation of the subsequently reported symptoms and/or 
treatment is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Here, the Board affords the Veteran's lay 
statements less probative weight in light of the lack of 
corroborating medical evidence upon discharge from service 
and for so many years thereafter.  Simply put, his lay 
contentions regarding his symptomatology are outweighed by 
the available medical evidence.  See Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006) (finding that the Board may weigh 
the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
The lack of complaints of hearing loss in the Veteran's 
medical records until over twenty-five years after his 
discharge from active service outweighs his subjective 
assertions.  With all of the evidence presented by the record 
taken into account, the Board concludes that the record does 
not establish the required continuity of symptomatology 
necessary to establish service connection for bilateral 
hearing loss.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

As noted above, the first requirement for a service-
connection claim is proof that the Veteran currently has the 
claimed disability.  Shedden v. Principi, 381 F.3d at 1167.  
Considering this, treatment records show that the Veteran had 
been diagnosed with tinnitus.  See the Veteran's VA medical 
examination of October 2005.  Further, tinnitus is a type of 
disorder associated with symptoms capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, 
there is competent evidence that the Veteran is currently 
experiencing tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  As noted above, the Board has 
conceded the existence of an in-service acoustic trauma.

The third requirement for any service-connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  In the present case, there is 
no competent medical evidence or opinion in the record that 
relates the Veteran's current tinnitus to his active service.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  After 
reviewing the Veteran's case file and history, the October 
2005 VA medical examiner noted that he could not find a 
relationship between the Veteran's service and tinnitus 
"without resorting to mere speculation."  Absent evidence 
of a connection, service connection for tinnitus is not 
warranted.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  

In his October 2005 statement to the VA medical examiner, the 
Veteran asserted that he began suffering from tinnitus since 
the 1960s, coinciding with his period of military service.  
The Veteran is competent to testify to experiencing tinnitus 
symptoms during service.  See Layno, 6 Vet. App. at 469; see 
also 38 C.F.R. § 3.159(a)(2).  However, the Veteran's medical 
record is negative for any complaints of tinnitus until a VA 
medical examination of October 2005.  The Veteran's 
separation examination dated in December 1971 does not 
contain complaints of tinnitus, nor do any of the Veteran's 
STRs contain evidence of tinnitus.  Furthermore, the Veteran 
specifically denied ear trouble and hearing loss on two 
occasions after leaving active service.  See the Veteran's 
medical history reports dated in July 1973 and May 1974.  In 
such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
Simply put, his lay contentions regarding his symptomatology 
are outweighed by the available medical evidence.  See Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  The lack of complaints of 
tinnitus in the Veteran's medical records until over twenty-
five years after discharge outweighs his subjective 
assertions.  With all of the evidence presented by the record 
taken into account, the Board concludes that the record does 
not establish the required continuity of symptomatology 
necessary to establish service connection for tinnitus.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


